OVERTON, Justice.
We accepted jurisdiction in this case on the basis of conflict between the district court’s decision, cited as Southeast Volusia Hospital District v. National Union of Hospital and Health Care Employees, 429 So.2d 1232 (Fla. 5th DCA 1983), and the decisions in Pan American World Airways, Inc. v. Florida Public Service Commission, 427 So.2d 716 (Fla.1983); City of Miami Beach v. 8701 Collins Avenue, Inc., 77 So.2d 428 (Fla.1954); Grady v. Department of Professional Regulation, 402 So.2d 438 (Fla. 3d DCA), petition dismissed, 411 So.2d 382 (Fla.1981); and City of Jacksonville v. Jacksonville Association of Firefighters, 365 So.2d 1098 (Fla. 1st DCA 1979). After receiving briefs on the merits and hearing oral argument, we conclude that no conflict was created by the district court’s decision.
For the reasons expressed, we dismiss this case for lack of jurisdiction.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, McDonald and SHAW, JJ., concur.
EHRLICH, J., dissents.